Citation Nr: 0720216	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left knee disorder with 
degenerative joint disease, left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board notes that the veteran's Notice of Disagreement is 
timely as to the January 2003 Rating Decision and therefore 
will review the claim on the merits instead of the stricter 
standard of whether the veteran submitted new and material 
evidence in order to reopen his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To afford the veteran with a VA 
examination and to provide the veteran with a proper 
notification letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a left knee disorder.  The veteran's 
service medical records indicate that he sought treatment for 
his left knee in September 1962.  In this regard, he reported 
that he had fallen on his knee during the previous night.  A 
physical examination did not reveal any swelling or erythema, 
but there was slight local tenderness.  The treating 
physician assessed him as having a contusion.  The veteran 
returned eight days later with continuing complaints of left 
knee pain and occasional locking.  It was also noted that he 
had previously injured his knee while playing football.  
Following a physical examination, the treating physician 
diagnosed him with traumatic effusion and indicated that 
there was a possibility that he had torn cartilage.  In 
addition, the veteran's current treatment records indicate 
that he has been diagnosed with degenerative joint disease of 
the left knee and that he underwent a total left knee 
arthroplasty in June 2003.   However, the evidence of record 
does not include a medical opinion addressing whether the 
veteran has a current left knee disorder that is causally or 
etiologically related to his military service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary to determine the nature and etiology of any left 
knee disorder.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  As those questions 
are involved in the present appeal, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), that includes an 
explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 
3.159(b)(2006), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's left knee 
disorder.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and to render 
an opinion as to whether it is at least 
as likely that the veteran's 
degenerative joint disease of the left 
knee and subsequent total left knee 
arthroplasty in June 2003 are the result 
of a disease or injury incurred in 
service, including the injury sustained 
to the left knee in service in September 
1962, as it is to some other cause.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

